PER CURIAM.
Appellant, Adrian Jammal Maddox, appeals the trial court’s denial of his rule 3.800(a) motion seeking additional jail credit. The trial court denied Maddox’s motion without stating a reason or attaching any documents to refute Maddox’s claim that he is entitled to additional jail credit. The State’s response on appeal provides neither an adequate basis for the lower court’s ruling nor those portions of the record that would refute Maddox’s claim. Therefore, this case must be reversed and remanded to the trial court with instructions that it either grant the relief or attach those portions of the record to establish that the claim is without merit.
REVERSED AND REMANDED.
PALMER, C.J., ORFINGER and TORPY, JJ., concur.